Exhibit 10.1

SUMMARY OF DIRECTORS’ COMPENSATION

Effective July 9, 2012, compensation paid to non-employee directors of A. O.
Smith Corporation is as follows:

 

  •  

An annual cash retainer of $47,500, payable quarterly in advance, and $94,000
paid in A. O. Smith Corporation Common Stock.

 

  •  

A fee of $2,500 for each board, committee and annual shareholder meeting
attended.

 

  •  

A fee of $1,000 for each telephonic board and committee meeting.

 

  •  

A new director orientation meeting fee of $2,500.

 

  •  

An annual retainer of $5,000 for Audit Committee members and $3,000 for the
members of the Investment Policy Committee, Nominating and Governance Committee
and Personnel and Compensation Committee.

 

  •  

An annual retainer of $15,000 for the chairperson of the Audit Committee and
$10,000 for the chairpersons of each of the Investment Policy Committee,
Nominating and Governance Committee and Personnel and Compensation Committee.

 

  •  

An annual retainer of $20,000 for the presiding director.

The foregoing reflects the following changes to previously disclosed
compensation for non-employee directors effective July 9, 2012: A. O. Smith
Corporation’s Board of Directors, upon recommendation of the Nominating and
Governance Committee, increased the annual cash retainer from $42,500 to
$47,500; the stock retainer from $90,000 to $94,000; the board, audit committee,
nominating and governance committee, personnel and compensation committee and
annual shareholder meeting fees from $1,500 to $2,500; the telephonic board and
committee meeting fees from $500 to $1,000; and the new director orientation
meeting fee from $1,500 to $2,500; and decreased the investment policy committee
meeting fee from $3,000 to $2,500.